 



Exhibit 10.42
NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
(Including Code §409A provisions)

 



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
NONQUALIFIED
DEFERRED COMPENSATION PLAN
BASIC PLAN DOCUMENT
     By execution of the Adoption Agreement associated with this Basic Plan
Document, the Employer establishes this Nonqualified Deferred Compensation Plan
(“Plan”) for the benefit of certain Employees and Contractors the Employer
designates in its Adoption Agreement. The primary purpose of the Plan is to
provide additional compensation to Participants upon termination of employment
or service with the Employer. The Employer will pay benefits under the Plan only
in accordance with the terms and conditions set forth in the Plan.
PREAMBLE
     Plan Type. The Employer in its Adoption Agreement will specify whether it
establishes the Plan as a nonqualified deferred compensation plan or as an
ineligible Code §457(f) plan. A nonqualified deferred compensation plan is an
unfunded plan that may be: (i) an “excess benefit plan”; (ii) a plan maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” (“top-hat plan”); or (iii) a plan
for Contractors. A top-hat plan includes a supplemental executive retirement
plan (“SERP”).
     Possible Nonuniformity. The Employer in its Adoption Agreement will specify
such Plan terms as will apply to all Participants uniformly or as may apply to a
given Participant. The Employer need not provide the same Plan benefits or apply
the same Plan terms and conditions to all Participants, even as to Participants
who are of similar pay, title and other status with the Employer. The elections
the Employer makes in its Adoption Agreement apply uniformly to all
Participants, except to the extent the Employer adopts inconsistent provisions
with respect to one or more Participants in a separate attachment designated as
“Exhibit A” and attached to the Adoption Agreement. The Employer may create a
separate Exhibit A for one or more Participants, specifying such terms and
conditions as are applicable to a given Participant. The Employer, in Exhibit A,
may modify any Plan provision or any Adoption Agreement election as to one or
more Participants.
I. DEFINITIONS
     1.01 “Account” means the account the Employer establishes under the Plan
for each Participant and, as applicable, means a Participant’s Elective Deferral
Account, Nonelective Contribution Account or Matching Contribution Account.
     1.02 “Accrued Benefit” means the total dollar amount credited to a
Participant’s Account.
     1.03 “Adoption Agreement” means the document the Employer executes to
establish the Plan and includes all Exhibits and other documents referenced
therein.
     1.04 “Aggregated Plans” means this Plan and any other like-type plan or
arrangement (account balance plan or separation pay arrangement) of the Employer
in which a Participant participates and as to which the Plan or Applicable
Guidance requires the aggregation of all such nonqualified deferred compensation
in applying Code §409A.
     1.05 “Applicable Guidance” means as the context requires Code §§83, 409A
and 457, Treas. Reg. §1.83, Prop. Treas. Reg. §1.409A, Treas. Reg. §1.457-11, or
other written Treasury or IRS guidance regarding or affecting Code §§83, 409A or
457(f). Applicable Guidance also includes, through December 31, 2006, or other
applicable date, Notice 2005-1.
     1.06 “Base Salary” means a Participant’s Compensation consisting only of
regular salary and excluding any other Compensation.
     1.07 “Basic Plan Document” means this Nonqualified Deferred Compensation
Plan document.

1



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.08 “Beneficiary” means the person or persons entitled to receive Plan
benefits in the event of a Participant’s death.
     1.09 “Bonus” means a Participant’s Compensation consisting only of bonus
and excluding any other Compensation. A Bonus also may be Performance-Based
Compensation under Section 1.36.
     1.10 “Change in Control” means, as to an Employer which is a corporation, a
change: (i) in the ownership of the Employer; (ii) in the effective control of
the Employer; or (iii) in the ownership of a substantial portion of the assets
of the Employer, within the meaning of Prop. Treas. Reg. §1.409A-3(g)(5) or in
Applicable Guidance. The Employer in its Adoption Agreement will elect whether a
Change in Control includes any or all the events described in clauses (i),
(ii) or (iii) and also may elect to increase the percentage change required
under any such event to constitute a Change in Control. Pending the issuance of
Applicable Guidance as to the application of the Change in Control provisions to
partnerships (or to other unincorporated Employers), if the Employer elects in
its Adoption Agreement to permit Change in Control as a payment event, the
Employer will apply clauses (i) and (iii) by analogy.
     1.11 “Change in the Employer’s Financial Health” means an adverse change in
the Employer’s financial condition as described in Applicable Guidance.
     1.12 “Code” means the Internal Revenue Code of 1986, as amended.
     1.13 “Commissions” means Compensation or portions of Compensation a
Participant earns if: (i) a substantial portion of Participant’s services to the
Employer consists of the direct sale of a product or a service to a customer;
(ii) the Compensation the Employer pays to the Participant consists either of a
portion of the purchase price for the product or service or of an amount
calculated solely by reference to volume of sales; and (iii) payment is
contingent upon the Employer receiving payment for the product or services from
a customer who is unrelated to the Employer or to the Participant. A customer is
related if treated as related under Prop. Treas. Reg. §§1.409A-1(f)(3)(ii) or
-1(f)(3)(iv).
     “Compensation” with respect to any Participant means such Participant’s
wages, salaries, fees for professional services and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
maintaining the Plan to the extent that the amounts are includible in gross
income (including, but not limited to, commissions paid salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, regular bonuses as described in the Employer’s payroll records,
fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan as described in Regulation 1.62-2(c)) for a Plan Year.
     Compensation shall exclude (a)(1) contributions made by the Employer to a
plan of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee); and (e) any bonuses, other than regular bonuses (as described in the
Employer’s payroll records).
     For purposes of this Section, the determination of Compensation shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions.
     For a Participant’s initial year of participation, Compensation shall be
recognized for the entire Plan Year.
     The Employer, in its Adoption Agreement, may modify the definition of
Compensation or may specify a different definition of Compensation either as to
Employees, as to Contractors or both.

2



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.15 “Contractor” means a person or entity (as described in Prop. Treas.
Reg. §1.409A-1(f)(1), and which is not on the accrual method of accounting for
Federal income tax purposes) providing services to the Employer and who is not
an Employee. For this Plan, a Contractor excludes a Contractor providing
significant services to the Employer and to at least two unrelated entities as
described in Prop. Treas. Reg. §1.409A-1(f)(3) or other Applicable Guidance.
     1.16 “Disability” means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders such
Participant incapable of continuing any gainful occupation and which condition
constitutes total disability under the federal Social Security Acts.
     1.17. “Deferred Compensation” means the Participant’s Account Balance
attributable to Elective Deferrals and Employer Contributions and includes
Earnings on such amounts. “Compensation Deferred” is Compensation that the
Participant or the Employer has deferred under this Plan. Compensation is
Deferred Compensation if: (i) under the terms of the Plan and the relevant facts
and circumstances, the Participant has a Legally Binding Right to Compensation
during a Taxable Year that the Participant has not actually or constructively
received and included in gross income; and (ii) pursuant to the Plan terms, the
Compensation is payable to or on behalf of the Participant in a later Taxable
Year. Deferred Compensation includes Separation Pay paid pursuant to a
Separation Pay Arrangement except as otherwise described in Prop. Treas. Reg.
§1.409A-1(b)(9) which excludes: (i) certain collectively bargained Separation
Pay Arrangements; (ii) payments based upon an involuntary Separation from
Service or pursuant to a Window Program where the payments do not exceed certain
dollar limitations and are paid no later than December 31 of the second calendar
year which follows the calendar year in which the Separation from Service
occurs; and (iii) certain reimbursements, in-kind benefits, direct payments to
the provider of goods and services on behalf of the Participant, or de minimis
payments where the expenses incurred and the reimbursements are paid no later
than December 31 of the second calendar year following the calendar year in
which the Separation from Service occurs. Deferred Compensation for purposes of
this Plan does not include: (i) Compensation payable after the last day of the
Participant’s Taxable Year pursuant to the normal timing of the Employer’s
payroll period as provided in Prop. Treas. Reg. §1.409A-1(b)(3); (ii) certain
short-term deferrals as provided in Prop. Treas. Reg. §1.409A-1(b)(4);
(iii) certain restricted property as described in Prop. Treas. Reg.
§1.409A-1(b)(6); (iv) certain foreign arrangements as described in Prop. Treas.
Reg. §1.409A-1(b)(8); and (v) any other amounts which under Applicable Guidance
are not a Grandfathered Amount or a 409A Amount under Article VII.
     1.18 “Earnings” means Trust earnings, gain or loss applicable to a
Participant’s Account. In the absence of a Trust, Earnings means the Plan’s
actual or notional earnings, gain and loss applicable to a Participant’s Account
as described in Section 5.02.
     1.19 “Effective Date” of the Plan is the date the Employer specifies in the
Adoption Agreement.
     1.20 “Elective Deferral” means Compensation a Participant elects to defer
into the Participant’s Account under the Plan.
     1.21 “Elective Deferral Account” means the portion of a Participant’s
Account attributable to Elective Deferrals and Earnings thereon.
     1.22 “Employee” means a person or entity (as described in Prop. Treas. Reg.
§1.409A-1(f)(1), and which is not on the accrual method of accounting for
Federal income tax purposes) providing services to the Employer in the capacity
of a common law employee of the Employer.
     1.23 “Employer” means the person or entity: (i) receiving the services of
the Participant; (ii) with respect to whom the Legally Binding Right to
Compensation arises; and (iii) who or which executes an Adoption Agreement
establishing the Plan. The Employer includes all persons with whom the Employer
would be considered a single employer under Code §§414(b) or (c). In the case of
an Ineligible 457 Plan, Employer means a State or a Tax-Exempt Organization.

3



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.24 “Employer Contribution” means amounts the Employer contributes or
credits to an Account under the Plan, including Nonelective Contributions and
Matching Contributions but not including Elective Deferrals.
     1.25 “Employer Contribution Account” means the portion of a Participant’s
Account attributable to Employer Contributions and Earnings thereon.
     1.26 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.27 “409A Amount” means: (i) any Compensation Deferred prior to January 1,
2005, unless such Deferred Compensation is a Grandfathered Amount; and (ii) any
Compensation Deferred in Taxable Years beginning after December 31, 2004. In
determining 409A Amounts, the rules of Section 1.04 regarding Aggregated Plans
apply.
     1.28 “Grandfathered Amount” means prior to January 1, 2005, a Participant:
(i) had a Legally Binding Right to be paid Deferred Compensation; and (ii) such
Deferred Compensation is Vested, unless the Employer after October 3, 2004,
materially modifies the Plan (within the meaning of Section 7.04). For purposes
of determining whether Deferred Compensation is Vested, the conditioning of
payment of the Deferred Compensation on the completion of services in 2005 for a
payroll period that includes December 31, 2004, does not constitute a
requirement to render additional services or a Substantial Risk of Forfeiture.
If the Plan is a Separation Pay Arrangement, the Employer will determine any
Grandfathered Amount in accordance with the Preamble to the Prop. Treas. Reg.
§1.409A and Applicable Guidance. In determining Grandfathered Amounts, the rules
of Section 1.04 regarding Aggregated Plans apply.
     1.29 “Ineligible 457 Plan” means this Plan which is subject to Code §457(f)
and that is not an eligible 457 plan under Code §457(b).
     1.30 “Legally Binding Right” means, in reference to Compensation, the grant
by the Employer to the Participant of a right to Compensation where, after the
Participant has performed the services which created the Legally Binding Right,
the Compensation is not subject to unilateral reduction or elimination by the
Employer or any other person, The Employer, based on the facts and circumstances
and in accordance with Prop. Treas. Reg. §1.409A-1(b)(1), will determine:
(i) whether a Legally Binding Right exists; or (ii) whether a Legally Binding
Right does not exist on account of the existence of negative discretion which
has substantive significance to reduce or eliminate the Compensation.
     1.31 “Matching Contribution” means a fixed or discretionary Employer
contribution made with respect to a Participant’s Elective Deferral.
     1.32 “Matching Contribution Account” means the portion of a Participant’s
Account attributable
to Matching Contributions and Earnings thereon.
     1.33 “Nonelective Contribution” means a fixed or discretionary Employer
Contribution that is unrelated to a Participant’s Elective Deferrals.
     1.34 “Nonelective Contribution Account” means the portion of a
Participant’s Account attributable to Nonelective Contributions and Earnings
thereon.
     1.35 “Participant” means an Employee or Contractor the Employer designates
under Adoption Agreement Section 2.01 to participate in the Plan.
     1.36 “Performance-Based Compensation” means Compensation (including a
Bonus) where the amount of, or entitlement to, the Compensation is contingent on
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months during which
the Participant performs services. The Employer must establish the
organizational or individual performance criteria in writing not later than
90 days after commencement of the performance period and the outcome must be
substantially uncertain at the time that the Employer establishes the
performance criteria. The Employer may establish performance criteria without
the necessity of action by its shareholders, board of directors, compensation
committee or similar entities. Performance-Based Compensation may be based on

4



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
subjective performance criteria provided: (i) the criteria relate the
Participant’s performance, a group of service providers that includes the
Participant or a business unit for which the Participant provides services which
may include the Employer; and (ii) the person who decides whether the subjective
performance criteria have been met is someone other than the Participant, the
Participant’s family member (within the meaning of Code §267(c)(4) applied as if
the family of an individual includes the spouse of any member of the family), a
person under the supervision of the Participant or such a family member, or
where the compensation of the decision maker is controlled in whole or in part
by the Participant or such a family member. The Employer will determine the
status of Compensation as Performance-Based Compensation in accordance with
Prop. Treas. Reg. §1.409A-1(e) and Applicable Guidance.
     1.37 “Plan” means the Nonqualified Deferred Compensation Plan of the
Employer established by and including the Adoption Agreement, the Basic Plan
Document and the Trust, if any. The Employer will set forth the name of the Plan
in its Adoption Agreement. For purposes of applying Code §409A requirements:
(i) this Plan is an account balance plan under Prop. Treas. Reg.
§1.409A-1(c)(2)(i)(A) or is a separation pay arrangement under Prop. Treas. Reg.
§1.409A-1(c)(2)(i)(C); and (ii) this plan constitutes a separate plan for each
Participant. This Plan does not constitute: (i) a Code §401(a) plan with and
exempt trust under Code §501(a); (ii) a Code §403(a) annuity plan; (iii) a Code
§403(b) annuity; (iv) a Code §408(k) SEP; (v) a Code §408(p) Simple IRA; (vi) a
Code §501(c)(18) trust to which an active participant makes deductible
contributions; (vii) a Code §457(b) plan; or (viii) a Code §415(m) plan.
     1.38 “Retirement Age” means the date the Employer elects in the Adoption
Agreement. A Participant is not entitled to distribution of his/her Vested
Accrued Benefit based solely on attainment of Retirement Age, unless the
Employer elects in the Adoption Agreement to permit such distributions.
     1.39 “Separation from Service” means in the case of an Employee, the
Employee’s termination of employment with the Employer whether on account of
death, retirement or otherwise.
     (A) Effect of Leave. An Employee does not incur a Separation from Service
if the Employee is on military leave, sick leave, or other bona fide leave of
absence (such as temporary employment by the government), if such leave does not
exceed a period of six months, or if longer, the period for which a statute or
contract provides the Employee with the right to reemployment with the Employer.
If a Participant’s leave exceeds six months but the Participant is not entitled
to reemployment under a statute or contract, the Participant incurs a Separation
from Service on the next day following the expiration of six months.
     (B) Insignificant Service. If an Employee continues to perform services for
the Employer, but the services are not more than insignificant, the Employee
incurs a Separation from Service. For this purpose, an Employee will be deemed
to provide more than insignificant service (and no Separation from Service
occurs) if the Employee provides service at an annual rate and receives annual
remuneration from the Employer which are equal to at least 20% of the average
annual service performed and to at least 20% of the average annual remuneration
earned during the immediately preceding 3 full calendar years of employment, or
if less, the period the Employer employed the Employee.
     (C) Significant Non-Employee Service. In addition, a former Employee who
continues to render significant services to the Employer in a non-Employee
capacity is not deemed to have incurred a Separation from Service. For this
purpose a former Employee is deemed to render significant service if the former
Employee provides service at an annual rate and receives annual remuneration
from the Employer which are equal to at least 50% of the average annual service
performed and to at least 50% of the average annual remuneration earned during
the immediately preceding 3 full calendar years of employment, or if less, the
period the Employer employed the Employee.
     (D) Contractor. Separation from Service, in the case of a Contractor, means
the expiration of the contract or contracts under which the Contractor performs
services for the Employer provided that the expiration constitutes a good-faith
and complete termination of the contractual relationship between the Contractor
and the Employer. A good-faith and complete termination does not occur if:
(i) the Employer anticipates a renewal of the service contract for the services
provided under the expired contract or the Employer anticipates the Contractor
becoming an Employee; and (ii) neither the Employer nor the Contractor has
eliminated the Contractor as a possible provider of such additional services.
The Employer is deemed to intend renewal of the Contractor’s expired contract if
renewal is conditioned only upon the need for services,

5



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
the Employer’s ability to pay for the services, or both. See Section 4.01(B) as
to Contractor “deemed” Separation from Service provisions.
     (E) Employer Determination. The Employer will determine whether an Employee
has incurred a Separation from Service: (i) based on the facts and
circumstances; (ii) subject to the provisions of this Section 1.39; and
(iii) without application of the “same desk rule” under Rev. Rul. 79-336 and
Rev. Rul. 80-229. The Employer will determine whether an Employee or Contractor
has incurred a Separation from Service in accordance with Prop. Treas. Reg.
§1.409A-1(h) and Applicable Guidance.
     1.40 “Separation Pay” means any Compensation where one of the conditions to
a right to the Compensation is Separation from Service, whether voluntary or
involuntary. Separation Pay includes: (i) payments in the form of reimbursements
for expenses incurred and the provision of other taxable benefits; (ii) payments
due on account of Separation from Service, regardless of whether such payments
are conditioned on the Participant’s execution of a release of claims,
noncompetition or nondisclosure provisions or other similar requirements; and
(iii) such other amounts as are described in Prop. Treas. Reg. §1.409A-1(m) or
in Applicable Guidance.
     1.41 “Separation Pay Arrangement” means any arrangement that provides for
Separation Pay, including the portion of any arrangement that provides for
Separation Pay.
     1.42 “Service Year” means a Participant’s Taxable Year in which the
Participant performs services which give rise to Compensation.
     1.43 “Specified Employee” means a Participant who is a key employee as
described in Code §416(i), disregarding paragraph (5) thereof. However, a
Participant is not a Specified Employee unless any stock of the Employer is
publicly traded on an established securities market or otherwise. If a
Participant is a key employee at any time during the 12 months ending on the
identification date, the Participant is a Specified Employee for the 12 month
period commencing on the first day of the fourth month following the
identification date. The Employer in its Adoption Agreement will elect the
identification date which may be any date in the calendar year and the same
identification date must apply as to all deferred compensation arrangements of
the Employer. The Employer may amend its Adoption Agreement to change the
identification date but any such amendment is not effective for 12 months after
the adoption of the amendment. If the Employer fails to elect an identification
date in its Adoption Agreement, the identification date is December 31. The
Employer’s election of an identification date on or before December 31, 2006,
applies to any Separation from Service occurring on or after January 1, 2005.
The Employer, in determining whether this Section 1.43 and all related Plan
provisions apply, will determine whether the Employer has any publicly traded
stock as of the date of a Participant’s Separation from Service. In the case of
a spin-off or merger, or in the case of nonresident alien Employees, the
Employer will apply the Specified Employee provisions of the Plan in accordance
with Prop. Treas. Reg. §1.409A-1(i) and other Applicable Guidance.
     1.44 “Specified Time or Fixed Schedule” means, in reference to a payment of
Deferred Compensation, the Employer at the time of the deferral of the
Compensation can objectively determine: (i) the amount payable; and (ii) the
payment date or dates. An amount is objectively determinable if the deferral
election specifically identifies the amount or if the Employer can determine the
amount pursuant to a nondiscretionary formula. For this purpose, the
Participant’s or the Employer’s designation of a calendar year or years for
payment without more is deemed to mean payment on January 1 in such years. A
Specified Time or Fixed Schedule also means as described in Prop. Treas. Reg.
§1.409A-3(g)(1) and other Applicable Guidance.
     1.45 “State” means: (i) one of the fifty states of the United States or the
District of Columbia, or (ii) a political subdivision of a State, or any agency
or instrumentality of a State or its political subdivision. A State does not
include the federal government or an agency or instrumentality thereof.
     1.46 “Substantial Risk of Forfeiture” means as to 409A Amounts, and other
than for purposes of application of Code §457(f), Compensation which is payable
conditioned: (i) on the performance of substantial future services by any person
including the Participant; or (ii) on the occurrence of a condition related to a
purpose of the Compensation, and where under clause (i) or (ii) the possibility
of forfeiture is substantial. A condition related to the purpose of the
Compensation relates to the Participant’s performance

6



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
for the Employer or to the Employer’s business activities or organizational
goals. A Substantial Risk of Forfeiture does not include any addition of a
condition after a Legally Binding Right to the Compensation arises or any
extension of a period during which the Compensation is subject to a Substantial
Risk of Forfeiture. Compensation is not subject to a Substantial Risk of
Forfeiture merely because payment is conditioned on the Participant’s refraining
from performing services. Compensation is not subject to a Substantial Risk of
forfeiture beyond the date or time that the Participant otherwise could have
elected to receive the Compensation unless the amount of Compensation
(disregarding Earnings) is materially greater than the amount of Compensation
that the Participant otherwise could have elected to receive. As such, a
Participant’s Elective Deferrals generally may not be made subject to a
Substantial Risk of Forfeiture. In determining whether the possibility of
forfeiture is substantial in the case of rights to Compensation granted to a
Participant who owns significant voting power or value in the Employer, the
Employer will apply Prop. Treas. Reg. §1.409A-1(d)(3) and Applicable Guidance. A
Substantial Risk of Forfeiture for Grandfathered Amounts means as defined in
Treas. Reg. §1.83-3(c) and in Notice 2005-1, Q/A-16(b) or in Applicable
Guidance. A Substantial Risk of Forfeiture for purposes of application of Code
§457(f) under an Ineligible 457 Plan means as described in Code §457(f)(3)(B),
Treas. Reg. §1.83-3(c) and Applicable Guidance.
     1.47 “Tax-Exempt Organization” means any tax-exempt organization other than
a governmental unit or a church or a qualified church-controlled organization
within the meaning of Code §§3121(w)(3)(A) and 3121(w)(3)(B).
     1.48 “Taxable Year” means the 12 consecutive month period ending each
December 31.
     1.49 “Trust” means the trust described in Section 5.01 of the Basic Plan
Document and created under Section 5.01 of the Adoption Agreement.
     1.50 “Unforeseeable Emergency” means: (i) a severe financial hardship of
the Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, of the Participant’s spouse or of the Beneficiary’s
spouse, or the Participant’s or Beneficiary’s dependent (as defined in Code
§152(a)); (ii) loss of the Participant’s or Beneficiary’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s or Beneficiary’s control.
The Employer will determine whether a Participant or Beneficiary incurs an
Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Prop. Treas. Reg. §1.409A-3(g)(3) or Applicable Guidance, but in
any case, the Plan may not make payment to the extent that the Unforeseeable
Emergency may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets to the
extent that such liquidation of assets would not itself cause severe financial
hardship; or (iii) by the Participant’s cessation of Elective Deferrals under
the Plan. The Plan must limit the amount of any payment based on Unforeseeable
Emergency to the amount that is reasonably necessary to satisfy the emergency
need, which may include amounts necessary to pay any Federal, state or local
income taxes or penalties reasonably anticipated to result from the payment. The
Employer in making the determination as to the amount of payment must take into
account any additional Compensation available to the Participant if he/she
cancels an Elective Deferral election under Section 4.03(D)(vii). If the
Employer in its Adoption Agreement elects to permit payment based on
Unforeseeable Emergency, the Employer further will elect whether to permit
payment based on all events that will constitute an Unforeseeable Emergency or
to limit such events to a subset of specific events which will so qualify.
     1.51 “Valuation Date” means the last day of each Taxable Year and such
other dates as the Employer may determine.
     1.52 “Vested” means Deferred Compensation which is not subject to a
Substantial Risk of Forfeiture. or to a requirement to perform further services
for the Employer. For purposes of determining whether an amount satisfies the
vesting requirement for Grandfathered Amounts under Article VII, Substantial
Risk of Forfeiture means as described in Treas. Reg. §1.83-3(c) and does not
mean as defined in Section 1.46 for purposes of application of Code §409A.
     1.53 “Window Program” means a program the Employer establishes to provide,
for a limited period of time not exceeding one year, Separation Pay in
connection with Separation from Service, or in connection with Separation from
Service under prescribed circumstances, and otherwise as described in Prop.
Treas. Reg. §1.409A-1(b)(9)(v) or in Applicable Guidance.

7



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     1.54 “Wraparound Election” means as to a Participant who also is a
participant in a 401(k) plan of the Employer, an election (or elections, if made
separately) to defer compensation under both plans with the result that the
Participant will achieve under the 401(k) plan, the maximum amount of elective
deferrals and matching contributions, if any, as is permissible under Code
§§402(g), 401(k)(3), 401(m), 415 and 414(v). For a Taxable Year as to any
Participant, the maximum amount of Elective Deferrals the Plan will transfer may
not exceed the Code §402(g) limit and the maximum amount of Matching
Contributions the Plan will transfer may not exceed the Code §402(g) limit,
applying such limit separately as to each contribution type. Under a Wraparound
Election, the Plan promptly following completion of 401(k) plan testing and
within any time required under Applicable Guidance, will transfer from the
Participant’s Account such Elective Deferrals and related Matching Contributions
for the Taxable Year (but without Earnings thereon) as are consistent with the
Wraparound Election, to the Participant’s account under the 401(k) plan to be
held and administered in accordance with the 401(k) plan. Any remaining amounts
not transferred to the 401(k) plan will remain in and be administered in
accordance with this Plan. The Employer in its Adoption Agreement will specify
whether a participant may make a Wraparound Election. A Participant will make a
Wraparound Election subject to any timing requirements of Applicable Guidance
and on a form the Employer provides for this purpose.
     1.55 “Year of Service” means the computation period of twelve
(12) consecutive months, herein set forth, during which the Employee has at
least 1,000 hours of service. For vesting purposes, the computation periods
shall be the Plan Year, including periods prior to the Effective Date. The
computation period shall be the Plan Year.
     Nothwithstanding the foregoing, for any short Plan Year, the determination
of whether an Employee has completed a Year of Service shall be made in
accordance with Department of Labor regulation 2530.203-2©. However, in
determining whether an Employee has completed a Year of Service for benefit
accrual purposes in the short Plan Year, the number of hours of service shall be
proportionately reduced based on the number of full months in the short Plan
Year.
     Years of Service with any affiliated employer shall be recognized.
II. PARTICIPATION
     2.01 Participant Designated. The Employer will designate from time to time
in its Adoption Agreement those Employees or Contractors (by name, job title or
other classification) who are Participants in the Plan.
     2.02 Elective Deferrals. The Employer will specify in its Adoption
Agreement whether Participants may elect to make Elective Deferrals to their
Accounts.
     (A) Limitations. The Employer will specify in its Adoption Agreement any
amount limitations or conditions applicable to Elective Deferrals.
     (B) Election Form and Timing. A Participant must make his/her Elective
Deferral election on an election form the Employer provides for that purpose.
The Participant must make the election no later than the latest of the
applicable times specified below. The Employer in its Adoption Agreement will
elect that a Participant must make and deliver his/her election to the Employer
no later than: (i) such applicable time; or (ii) the number of days prior to
such applicable time as the Employer sets forth in its Adoption Agreement. The
Employer will disregard any election which is not timely under this
Section 2.02(B).
          (1) General Timing Rule. Except as otherwise provided in this
Section 2.02(B), a Participant must deliver his/her election to the Employer no
later than the end of the Taxable Year prior to the Service Year.
          (2) New Participant/New Plan. If the Plan becomes effective, or an
Employee or Contractor first becomes a Participant, on a date which is not the
first day of a Taxable Year, the Participant must make and deliver his/her
Elective Deferral election for that Taxable Year not later than 30 days after
the Plan goes into effect or the Participant becomes a Participant. The election
may apply only to Compensation for services

8



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
the Participant performs subsequent to the date the Participant delivers the
election to the Employer. For Compensation that is earned for a specified
performance period, including an annual bonus, and where the new Participant
makes an Elective Deferral election after the service period commences, the
Employer will pro rate the election by multiplying the Compensation by the ratio
of the number of days left in the performance period at the time of the
election, over the total number of days in the entire performance period.
          (3) Certain Forfeitable Rights. If payment of Deferred Compensation is
subject to a forfeiture condition requiring the Participant to perform services
for the Employer for at least 12 months after the Participant obtains the
Legally Binding Right to the Compensation, the Participant may make an Elective
Deferral election no later than 30 days after the Participant obtains the
Legally Binding Right to the Compensation, provided the Participant makes the
election at least 12 months prior to the earliest date on which the service
forfeiture condition could lapse.
          (4) Performance-Based Compensation. As to any Performance-Based
Compensation based on services performed over a period of at least 12 months, a
Participant may elect no later than 6 months before the end of the service
period to defer such Compensation, provided that the Participant:
(i) continuously must perform services from a date no later than the date the
Employer establishes the performance criteria and at least through the date of
the Participant’s election; and (ii) may not make an election after the
Compensation has become substantially certain to be paid and is readily
ascertainable.
          (5) Commissions. For purposes of election timing under this
Section 2.02(B), if Compensation consists of Commissions, the Participant is
treated as providing the services giving rise to the Commissions in the Taxable
Year in which the customer remits payment to the Employer.
          (6) Final Payroll Period. As the Employer elects in its Adoption
Agreement, if Compensation is payable after the last day of the Participant’s
Taxable Year, but is Compensation for the Participant’s services during the
final payroll period within the meaning of Code §3401(b) which contains the last
day of the Taxable Year, the Compensation is treated for purposes of an election
under this Section 2.02(B), as Compensation for the current Taxable Year in
which the final payroll period commenced or for the subsequent Taxable Year in
which the Employer pays the Compensation. This Section 2.02(B)(6) does not apply
to Compensation for services performed over any period other than the final
payroll period as described herein and the Employer will apply this
Section 2.02(B)(6) in accordance with Prop. Treas. Reg. §1.409A-2(a)(11) and
Applicable Guidance. If the Employer amends its plan after December 31, 2006, to
alter the timing rule of this Section 2.02(B)(6), any such amendment may not
take effect until 12 months after the later of the date the amendment if adopted
and is effective.
          (7) Separation Pay/Window Program. If the Participant’s election
relates to Separation Pay and the Separation Pay: (i) is due to an actual
involuntary Separation from Service; and (ii) is the result of bona-fide, arm’s
length negotiations, then the Participant may make an election under this
Section 2.02(B) at any time up to the time that the Participant has a Legally
Binding Right to the Separation Pay. If the Separation Pay results from a Window
Program, the Participant may make the election at any time up to the time that
the Participant’s election to participate in the Window Program becomes
irrevocable.
          (8) Wraparound Elections. A Participant’s Wraparound Election under
Section 1.54 is not an election under this Section 2.02(B) even if as a result
of the election the amount of the Participant’s Elective Deferrals under this
Plan increases, provided that the Wraparound Election does not affect the timing
and form of payment of Deferred Compensation under this Plan.
          (9) Fiscal Year Employer. In the event that the Employer’s taxable
year is a non-calendar year, a Participant may elect to defer Compensation which
is co-extensive with the Employer’s fiscal year by making an election no later
than the end of the Employer’s fiscal year which precedes the Employer’s fiscal
year in which the Participant performs the service for which the Compensation is
payable and in accordance with Prop. Treas. Reg. §1.409A-2(a)(5) and Applicable
Guidance.
     (C) Early Elections/Changes. The Employer in its Adoption Agreement will
elect whether a Participant’s election made prior to the Section 2.02(B)
deadline becomes irrevocable as to a Taxable Year: (i) following the last day on
which a Participant may make an election under Section 2.02(B) for such Taxable
Year; or (ii) if earlier, when the Participant makes the election for a Taxable
Year. If the Employer elects to

9



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
permit changes to an election up to the Section 2.02(B) election deadline, a
Participant may make any number of changes to his/her Elective Deferral election
during the period prior to the election becoming irrevocable. If the Employer
elects in its Adoption Agreement and under Section 2.02(D) that a Participant’s
election is continuing, the Participant is deemed to have made an election as to
each Taxable Year on the last day that the Participant could have made an
election under Section 2.02(B). As such, the Participant may revoke or modify a
continuing election for a Taxable Year up to the date that such election is
deemed made for that Taxable Year. A change payment election under
Section 4.03(B) does not render an Elective Deferral election and an
accompanying initial payment election under Section 4.03(A), revocable within
the meaning of this Section 2.02(C).
     (D) Election Duration. As the Employer elects in its Adoption Agreement, a
Participant’s Elective Deferral election remains in effect: (i) only for the
duration of the Taxable Year for which the Participant makes the election; or
(ii) for the duration of the Taxable Year for which the Participant makes the
election and for all subsequent Taxable Years unless the Participant executes a
subsequent timely election, modification or revocation. A Participant, subject
to Plan requirements regarding election timing, including those in Article VII,
may make a new election, or may revoke or modify an existing election effective
no earlier than for the next Taxable Year, provided that a Participant may
cancel an existing and otherwise irrevocable election for a Taxable Year at any
time following the Participant’s receipt of an Unforeseeable Emergency
distribution or of a distribution from the Employer’s 401(k) plan based upon
hardship within the meaning of Treas. Reg. §1.401(k)-1(d)(3).
     2.03 Nonelective Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Nonelective Contributions to the
Plan, and the terms and conditions applicable to any Nonelective Contributions.
     2.04 Matching Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Matching Contributions to the
Plan, and the terms and conditions applicable to any Matching Contributions.
     2.05 Actual or Notional Contribution. The Employer will specify in its
Adoption Agreement whether it will make any Employer Contribution as a notional
contribution or as an actual contribution to an Account. If the Employer
establishes the Trust, any Employer Contributions to the Trust will be actual
contributions.
     2.06 Allocation Conditions. The Employer will specify in its Adoption
Agreement any employment or other condition applicable to the allocation of
Employer Contributions for a Taxable Year.
     2.07 Timing. The Employer may elect to make any Employer Contribution for a
Taxable Year at such times as Code §409A or Applicable Guidance may permit. The
Employer is not required to contribute any actual contribution (or to post any
notional contribution) to an Account at the time that the Employer makes its
contribution election.
     2.08 Administration. The Employer will administer all Employer
Contributions in the same manner as Elective Deferrals, except as the Plan
otherwise provides. If the Employer establishes the Trust, the Employer will
remit any Elective Deferrals to the Trust and will make any Employer
Contributions to the Trust. Any Employer Contribution is not subject to an
immediate Participant right to elect a cash payment in lieu of the Employer
Contribution and such amounts are payable only in accordance with the Plan
terms.
III. VESTING AND SUBSTANTIAL RISK OF FORFEITURE
     3.01 Vesting Schedule or other Substantial Risk of Forfeiture. The Employer
will specify in its Adoption Agreement any vesting schedule or other Substantial
Risk of Forfeiture applicable to Participant Accounts. If the Plan is an
Ineligible 457 Plan, the Employer must specify a Substantial Risk of Forfeiture.
     3.02 Immediate Vesting on Specified Events. The Employer will specify in
its Adoption Agreement whether a Participant’s Account is Vested without regard
to Years of Service if the Participant Separates from Service on or following
Retirement Age, or as a result of death, Disability, or other events.

10



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     3.03 Application of Forfeitures. A Participant will forfeit any non-Vested
Accrued Benefit upon Separation from Service. The Employer will specify in its
Adoption Agreement how it will apply Participant forfeitures under the Plan.
IV. BENEFIT PAYMENTS
     4.01 Separation from Service or Death. The Plan will pay to the Participant
the Vested Accrued Benefit held in the Participant’s Account following the
earlier of the Participant’s Separation from Service or death. Payment will
commence at the time and payment will be made in the form and method specified
under Section 4.03. In the event of the Participant’s death, the Plan will pay
to the Participant’s Beneficiary the Participant’s Vested Accrued Benefit or any
remaining amount thereof if benefits to the Participant already have commenced,
in accordance with the Participant’s election or otherwise as the Plan permits.
     (A) Payment to Specified Employees. Notwithstanding anything to the
contrary in the Plan or in a Participant or Employer payment election, the Plan
may not make payment to a Specified Employee, based on Separation from Service,
earlier than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death), except as permitted under this Section 4.01(A). The
Employer in its Adoption Agreement will elect whether any payments that
otherwise would be payable to the Specified Employee during the foregoing
6 month period: (i) will be accumulated and payment delayed until a date
specified in the Adoption Agreement that is after the 6 month period; or
(ii) will be delayed by 6 months as to each installment otherwise payable during
the 6 month period. The Employer may amend its Adoption Agreement to change the
method of treating payments otherwise payable within the 6 month period,
provided that any change in method may not be effective for 12 months after the
adoption of the amendment unless the Employer makes such an amendment prior to
the Employer’s stock first becoming readily tradable on an established
securities market. This Section 4.01(A) does not apply to payments made on
account of a domestic relations order under Section 4.03(D)(i), payments made
because of a conflict of interest under Section 4.03(D)(ii), or payment of
employment taxes under Section 4.03(D)(v).
     (B) Deemed Separation of Contractor. The Employer in its Adoption Agreement
may elect to apply the special payment timing rules in this Section 4.01(B) as
to Contractors. Compliance with this Section 4.01(B) results in the Contractor
being deemed to have incurred a Separation from Service under Section 1.39.
Under this Section 4.01(B): (i) the Plan will not pay a Contractor’s Account, or
any portion thereof, before a date that is at least 12 months after the
expiration of the contract or contracts under which the Contractor performs
services for the Employer; and (ii) no amount payable under clause (i) will be
paid to the Contractor if the Contractor (whether as a Contractor or an
Employee) performs significant services for the Employer after the contract(s)’
expiration and before the payment date.
     4.02 Other Payment Events. The Employer will specify in the Adoption
Agreement whether, in addition to the payment events under Section 4.01, the
Plan may pay to a Participant all or any part of the Participant’s Account:
(i) upon the Participant’s Disability; (ii) at a Specified Time or pursuant to a
Fixed Schedule; (iii) upon a Change in Control; or (iv) based upon an
Unforeseeable Emergency. Payment will commence at the time and payment will be
made in the form and method specified under Section 4.03.
     4.03 Form, Timing and Method/ Payment Election. The Employer will specify
in its Adoption Agreement: (i) the permissible forms of payment (cash or
property), the timing of payment and methods of payment applicable to Plan
Accounts (collectively, “payment elections”); and (ii) whether a Participant or
the Employer may make an initial payment election under Section 4.03(A) or
change payment election under Section 4.03(B). Until the Plan pays a
Participant’s entire Vested Accrued Benefit, the Plan will continue to credit
the Participant’s Account with Earnings, in accordance with Section 5.02. As to
the permissible forms of payment (cash or property), the Participant or the
Employer may, but is not required to, elect the form of payment as part of and
at the same time as the initial payment election or change payment election.
     (A) Initial Payment Election. The Employer will specify in its Adoption
Agreement: (i) whether a Participant or the Employer may make an initial payment
election or whether there are no initial payment elections and the form, timing
and method of payment are controlled by the Employer’s Adoption Agreement
elections; and (ii) whether any Participant payment election applies to all
Account types or only applies to a Participant’s Elective Deferral Account. In
the event the Employer elects in its Adoption Agreement not to

11



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
provide any Participant or Employer initial payment elections, the Plan
provisions constitute an initial payment election under the Plan. A Participant
must make an initial payment election at the time of the Participant’s Elective
Deferral election under Section 2.02(B). The Employer must make an initial
payment election as to a Participant at the time that the Employer grants a
Legally Binding Right to Deferred Compensation to the Participant. A payment
election may apply only to the Deferred Compensation that is the subject of the
Elective Deferral election or the Employer Contribution or may apply to such
Deferred Compensation and to all future Deferred Compensation, as the payment
election indicates. A Participant must make any permissible initial payment
election on a form the Employer provides for that purpose. If the Participant or
the Employer as applicable have the right to make an initial payment election
but fail to do so, the Plan will pay the affected Participant’s Vested Accrued
Benefit attributable to the non-election under this default provision, in a
lump-sum cash payment 13 months following the earliest event permitting payment
of the Participant’s Account under Sections 4.01 or 4.02. If this default
provision applies, the default payment is deemed to be an initial payment
election under the Plan.
     (B) Change Payment Election. The Employer will specify in its Adoption
Agreement whether a Participant’s or the Employer’s initial payment election
under Section 4.03(A) or first change payment election under this
Section 4.03(B) is irrevocable or whether a Participant or the Employer may
change the elections. If the Plan permits Participants or the Employer to change
existing payment elections (initial or change elections) as to any or all
Deferred Compensation, including any Plan default payment applicable in the
absence of an actual initial payment election, any such change payment election
must comply with this Section 4.03(B). The Employer in its Adoption Agreement
will elect whether a Beneficiary following a Participant’s death may make a
change payment election under this Section 4.03(B). A Participant or Beneficiary
must make any change payment election on a form the Employer provides for such
purpose.
          (1) Conditions on Change Payment Elections. Any Participant or
Employer change payment election: (i) may not take effect until at least
12 months following the date of the change payment election; (ii) if the change
payment election relates to a payment based on Separation from Service or on
Change in Control, or if the payment is at a Specified Time or pursuant to a
Fixed Schedule, the change payment election must result in payment being made
not earlier than 5 years following the date upon which the payment otherwise
would have been made (or, in the case of a life annuity or installment payments
treated as a single payment, 5 years from the date the first amount was
scheduled to be paid); and (iii) if the change payment election relates to
payment at a Specified Time or pursuant to a Fixed Schedule, the Participant or
Employer must make the change payment election not less than 12 months prior to
the date the payment is scheduled to be made (or, in the case of a life annuity
or installment payments treated as a single payment, 12 months prior to the date
the first amount was scheduled to be paid).
          (2) Definition of “Payment.” Except as otherwise provided in
Section 4.03(B)(3), a “payment” for purposes of applying Section 4.03(B)(1) is
each separately identified amount the Plan is obligated to pay to a Participant
on a determinable date and includes amounts paid for the benefit of the
Participant. An amount is “separately identified” only if the Employer can
objectively determine the amount. A payment includes the provision of any
taxable benefit, including payment in cash or in-kind. A payment includes, but
is not limited to, the transfer, cancellation or reduction of an amount of
Deferred Compensation in exchange for benefits under a welfare benefit plan,
fringe benefits excludible under Code §§119 or 132, or any other benefit that is
excluded from gross income.
          (3) Installment Payments and Life Annuities. A life annuity is treated
as a single payment. For purposes of this Section 4.03(B)(3), a “life annuity”
is a series of substantially equal periodic payments, payable not less
frequently than annually, for the life (or life expectancy) of the Participant,
or the joint lives (or life expectancies) of the Participant and of his/her
Beneficiary. A change in the form of payment from one type of life annuity to
another before any annuity payment has been made is not subject to the change
payment election requirements provided that the annuities are actuarially
equivalent applying reasonable actuarial assumptions. The Employer in its
Adoption Agreement will elect whether to treat a series of installment payments
which are not a life annuity as a single payment or as a series of separate
payments. If the Employer fails to so elect, the Employer must treat the
installments as a single payment. For purposes of this Section 4.03(B)(3), a
“series of installment payments” means payment of a series of substantially
equal periodic amounts to be paid over a predetermined number of years, except
to the extent that any increase in the payment amounts reflects reasonable
Earnings through the date of payment.

12



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
          (4) Coordination with Anti-Acceleration Rule. In applying
Section 4.03(C), “payment” means as described in Sections 4.03(B)(2) and (3). A
Participant under a change payment election may change the form of payment to a
more rapid schedule (including a change from installments to a lump-sum payment)
without violating Section 4.03(C), provided any such change remains subject to
the change payment election provisions under this Section 4.03(B). Accordingly,
if the Participant’s payment change election modifies the payment method from
installments to a lump-sum payment, and if the Plan treats an installment
payment as a single payment, a change payment election must satisfy
Section 4.03(B)(1) measured from the first installment payment. Conversely, if
the plan treats an installment payment as a series of payments, a change payment
election must satisfy Section 4.03(B)(1) measured from the last installment
payment. If a change payment election only modifies the timing of an installment
payment, and the Plan treats the installments as a single payment, the change
payment election must apply to each installment and must satisfy Section 4.03(B)
measured from each installment payment. If in the latter case, the Plan treats
installments as a series of payments, the change payment election may apply to
any or all installments and must satisfy Section 4.03(B) separately as to each
payment the change payment election affects.
          (5) Multiple Payment Events. If the Plan permits multiple payment
events, the change payment election provisions of Section 4.03(B)(1) apply
separately as to each payment due upon each payment event. The addition of a
permissible payment event to Deferred Compensation previously deferred is
subject to the change election provisions of Section 4.03(B)(1) where the
additional event may cause a change in the time or form of payment. The addition
of a payment event is not an impermissible acceleration under Section 4.03(C)
provided that the change complies with this Section 4.03(B)(5).
          (6) Certain Payment Delays not Subject to Change Payment Election
Rules. The Employer in its Adoption Agreement will elect whether to apply the
some or all of the following payment delay provisions. If applicable, these
provisions do not result in the Plan failing to provide for payment upon a
permissible event as Code §409A requires nor are the delays treated as a change
payment election under this Section 4.03(B).
               (a) Non-deductible Payment. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the Employer’s deduction
for payment of the Participant’s Deferred Compensation will be limited or
eliminated under Code §162(m). As the Employer elects in its Adoption Agreement,
the Plan will pay such Deferred Compensation at the earliest date at which the
Employer reasonably anticipates that Code §162(m) will not apply or in the
calendar year in which the affected Participant Separates from Service.
               (b) Loan Covenants/Contract Terms. The Plan may delay payment to
a Participant if the Employer reasonably anticipates that the payment will
violate the terms of a loan agreement or other similar contract to which the
Employer is a party, provided that the Employer entered into the agreement or
contract for legitimate business reasons and that such violation will cause
material harm to the Employer. The Plan will pay such Deferred Compensation at
the earliest date at which the Employer reasonably anticipates that the payment
will not cause a violation of the agreement or contract or that such a violation
will not result in material harm to the Employer.
               (c) Securities or Other Laws. The Plan may delay payment to a
Participant if the Employer reasonably anticipates that the payment will violate
Federal securities law or other applicable law. The Plan will pay such Deferred
Compensation at the earliest date at which the Employer reasonably anticipates
that the payment will not cause a violation of such laws. For purposes of this
Section 4.03(B)(6)(c), a violation of “other applicable law” does not include a
payment which would cause inclusion of the Deferred Compensation in the
Participant’s gross income or which would subject the Participant to any Code
penalty or other Code provision.
               (d) Other. The Plan may delay payment to a Participant upon such
other events as Applicable Guidance may permit.
               (e) Amendment. If the Employer amends its Adoption Agreement to
add any or all of payment delays described in this Section 4.03(B)(6), any such
amendment may not be effective for at least 12 months following the Employer’s
adoption of the amendment. As required under Section 4.03(C), the

13



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Employer may not amend its Adoption Agreement to remove any or all payment
delays described in this Section 4.03(B)(6) as to any previous Deferred
Compensation.
     (C) No Acceleration-General Rule. Neither the Employer nor a Participant
may accelerate the time or schedule of any Plan payment or amount scheduled to
be paid under the Plan. For this purpose, the following are not an acceleration:
(i) payment made in accordance with Plan provisions or pursuant to an initial
payment election under Section 4.03(A) or a change payment election under
Section 4.03(B) under which payment on an accelerated schedule is required on
account of an intervening event which includes Separation from Service,
Disability, death, Change in Control or Unforeseeable Emergency; (ii) The
Employer’s waiver or acceleration of the satisfaction of any condition
constituting a Substantial Risk of Forfeiture provided that payment is made only
upon a permissible payment event and the Employer’s action otherwise does not
violate Code §409A; and (iii) a choice between a distribution of cash or
property if the timing and the amount of income inclusion to the Participant are
the same.
     (D) Permissible Accelerations. Notwithstanding Section 4.03(C), the
Employer in its Adoption Agreement may elect to permit any or all of the
following accelerations of the time or schedule of payment: (i) a payment to an
individual other than the Participant required under a domestic relations order
under Code §414(p)(1)(B); (ii) a payment required under a certificate of
divestiture under Code §1043(b)(2) relating to conflicts of interest; (iii) a
payment from a 457(f) plan to a Participant for the purpose of payment of the
Participant’s Federal, state local or foreign income tax due upon a vesting
event under the 457(f) plan, provided that the payment does not exceed the
income tax withholding the Employer would have remitted if it had paid wages
equal to the amount of 457(f) income includible at the time of vesting; (iv) a
Plan amendment to permit certain cash-out payments described in Sections 4.03(E)
and (F); (v) as it relates to the Deferred Compensation, a payment to pay the
FICA tax under Code §§3101, 3121(a) and 3121(v)(2) and to pay income taxes at
source on wages under Code §3401 or under corresponding provisions of state,
local or foreign tax laws related to payment of the FICA and to pay additional
income tax at source on wages attributable to pyramiding Section §3401 wages and
taxes, but the total of all such payments may not exceed the aggregate of the
FICA amount and the income tax withholding related to the FICA amount; (vi) a
payment to any affected Participant at any time that the Plan fails to meet the
requirements of Code §409A and the regulations thereunder, provided that such
payment may not exceed the amount required to be included in income as a result
of such failure; (vii) cancellation of a Participant’s Elective Deferral
election on account of a payment based on Unforeseeable Emergency or a hardship
distribution under Treas. Reg. §1.401(k)-1(d)(3) provided that the election is
fully cancelled and that any subsequent election is subject to Sections 2.02 and
4.03(A); (viii) payment upon Plan termination in accordance with
Section 6.03(B); (ix) payment to prevent the occurrence of a “nonallocation
year” under Code §409(p) in accordance with Prop. Treas. Reg.
§1.409A-3(h)(2)(ix) or other Applicable Guidance; and (x) a decrease in the
amounts deferred under the Plan as a result of a formula which links Deferred
Compensation under this Plan to benefits paid by or contributions made to a
qualified plan of the Employer, including Wraparound Elections, in accordance
with Prop. Treas. Reg. §1.409A-3(h)(3) or other Applicable Guidance.
     (E) Cash-Out Upon Separation. The Employer in its Adoption Agreement will
elect whether (notwithstanding a Participant’s or the Employer’s payment
election or any contrary Plan terms) the Plan will pay in a single cash payment
the entire Vested Accrued Benefit of a Participant who has Separated from
Service (including Grandfathered and 409A Amounts) where the Participant’s
Vested Accrued Benefit does not exceed $10,000. A payment under this
Section 4.03(E) must terminate the Participant’s entire interest in the Plan and
in all similar deferred compensation arrangements within the meaning of Prop.
Treas. Reg. §1.409A-1(c) or other Applicable Guidance. The Employer will make
any payment under this Section 4.03(E) on or before the later of:
(i) December 31 of the Taxable Year in which the Participant Separates from
Service; or (ii) the 15th day of the third month following the Participant’s
Separation from Service.
     (F) Cash-out of 409A Amount. The Employer in its Adoption Agreement will
elect whether the Plan will pay in the form of a single cash payment the entire
Vested Accrued Benefit of any Participant attributable to 409A Amounts upon the
occurrence of any Plan payment event affecting the Participant, provided:
(i) the Vested Accrued Benefit attributable to 409A Amounts does not exceed an
amount the Employer designates in the Adoption Agreement; and (ii) “409A
Amounts” for purposes of this cash-out provision only includes Compensation
Deferred on and following the date the Employer elects this cash-out provision
in the Adoption Agreement. If the Employer elects to apply this Section 4.03(F),
any subsequent

14



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
amendment to change or eliminate this feature is subject to the rules regarding
payment change elections under Section 4.03(B).
     4.04 Withholding. The Employer will withhold from any payment made under
the Plan and from any amount taxable under Code §409A, all applicable taxes, and
any and all other amounts required to be withheld under Federal, state or local
law, including Notice 2005-1 and other Applicable Guidance.
     4.05 Beneficiary Designation. A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any Vested Accrued Benefit remaining in the Participant’s Account at death.
The Employer will provide each Participant with a form for this purpose and no
designation will be effective unless made on that form and delivered to the
Employer. A Participant may modify or revoke an existing designation of
Beneficiary by executing and delivering a new designation to the Employer. In
the absence of a properly designated Beneficiary, the Employer will pay a
deceased Participant’s Vested Accrued Benefit to the Participant’s surviving
spouse and if none, to the Participant’s estate. If a Beneficiary is a minor or
otherwise is a person whom the Employer reasonably determines to be legally
incompetent, the Employer may cause the Plan or Trust to pay the Participant’s
Vested Accrued Benefit to a guardian, trustee or other proper legal
representative of the Beneficiary. The Plan’s or Trust’s payment of the deceased
Participant’s Vested Accrued Benefit to the Beneficiary or proper legal
representative of the Beneficiary completely discharges the Employer, the Plan
and Trust of all further obligations under the Plan.
     4.06 Administration of Payment Date(s).
     (A) Objective Payment Date(s). The Employer in its Adoption Agreement, or
the Participant or the Employer in an initial payment election or change payment
election made pursuant to the Adoption Agreement must provide for a payment date
that the Employer, at the time of the payment event, objectively can determine.
Such payment date may, but need not, coincide with a payment event, but any
payment must be on or following and must relate to a Plan payment event. If the
Adoption Agreement or any such election provides for payment only in a
designated calendar year, the payment date is deemed to be January 1 of that
year.
     (B) Multiple Payment Events/Fixed Schedule Linked to Payment Events. The
Employer in its Adoption Agreement, or a Participant or the Employer in a
payment election under Sections 4.03(A) or (B): (i) may provide for payment upon
the earliest or latest of more than one permissible payment event under
Sections 4.01 and 4.02; (ii) may provide that a payment based on Separation from
Service, death, Disability, Change in Control or Unforeseeable Emergency is to
be made in accordance with a Fixed Schedule that the Employer objectively can
determine at the time of the applicable payment event; or (iii) may provide for
an alternative payment schedule if the payment event to which the payment
schedule is linked occurs prior to a single specified date.
     (C) Treatment of Payment as Made on Designated Payment Date. The Plan’s
payment of Deferred Compensation is deemed made on the Plan required payment
date or payment election required payment date even if the Plan makes payment
after such date, provided the payment is made by the latest of: (i) the end of
the calendar year in which the payment is due; (ii) the 15th day of the third
calendar month following the payment due date; (iii) in case the Employer cannot
calculate the payment amount on account of administrative impracticality which
is beyond the Participant’s control (or the control of the Participant’s
estate), in the first calendar year in which payment is practicable; (iv) in
case the Employer does not have sufficient funds to make the payment without
jeopardizing the Employer’s solvency, in the first calendar year in which the
Employer’s funds are sufficient to make the payment. The Employer may cause the
Plan or Trust to pay a Participant’s Vested Accrued Benefit on any date which
satisfies this Section 4.06(C) and that is administratively practicable
following any Plan specified payment date or the date specified in any valid
payment election.
     (D) Disputed Payments. In the event of a dispute between the Employer and a
Participant as to whether Deferred Compensation is payable to the Participant or
as to the amount thereof, the Plan is deemed to make timely payment on any Plan
required payment date or payment election required payment date if: (i) the
Participant accepts any portion of the payment that the Employer is willing to
make (unless such acceptance results in a forfeiture of the Participant’s claim
to the remaining amount); (ii) the Participant

15



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
makes prompt, reasonable and good-faith efforts to collect the payment; and
(iii) the Plan makes payment in the first calendar year in which the Employer
and the Participant enter into a legally binding settlement of the dispute, the
Employer concedes that the amount is payable or the Employer is required to
cause the Plan to make payment under a final and nonappealable judgment or other
binding decision. This Section 4.06(D) does not apply if the Plan’s failure to
make payment on a required date is on account of: (i) the Participant’s failure
to request payment, to provide information or to take any other action necessary
for the Plan to make payment; or (ii) the Participant or a member of the
Participant’s family (as defined in Code §267(c)(4) applied to include the
spouse of any family member), any person or group of persons over whom the
Participant or the Participant’s family has effective control or any person
whose compensation (or any portion thereof) is controlled by the Participant or
the Participant’s family members, makes the decision to not pay.
     4.07 Employer Approval of Participant Elections. A Participant’s or the
Employer’s initial payment elections or change payment elections must be
consistent with the Plan and with the Adoption Agreement. The Employer at the
time of the election must approve any Participant payment election as to form,
timing and method, where the Adoption Agreement does not expressly authorize the
elected form, timing or method. The Employer, in its absolute discretion, may
withhold approval for any reason, including, but not limited to non-compliance
with Plan terms. If the Employer does not approve a Participant’s initial
payment election or change payment election, the Employer will pay the
Participant’s Vested Accrued Benefit under Section 4.03 as though the
Participant did not make such payment election.
V. TRUST ELECTION AND PLAN EARNINGS
     5.01 Unfunded Plan/Trust Election. The Employer as it elects in its
Adoption Agreement intends this Plan to be an unfunded plan that is wholly or
partially exempt under ERISA. No Participant, Beneficiary or successor thereto
has any legal or equitable right, interest or claim to any property or assets of
the Employer, including assets held in any Account under the Plan except as the
Plan otherwise permits. The Employer’s obligation to pay Plan benefits is an
unsecured promise to pay. Except as provided in the Adoption Agreement, this
Plan does not create a trust for the benefit of any Participant. If the Employer
elects to create the Trust, the applicable provisions of the Basic Plan Document
continue to apply, including those of this Section 5.01. The Trustee will pay
Plan benefits in accordance with the Plan terms or upon the Employer’s direction
consistent with Plan terms. Unless the Employer establishes the Trust: (i) the
Employer may elect to make notional contributions in lieu of actual
contributions to the Plan; and (ii) the Employer may elect not to invest any
actual Plan contributions. If the Employer elects to invest any actual Plan
contributions, such investments may be held for the Employer’s benefit in
providing for the Employer’s obligations under the Plan or for such other
purposes as the Employer may determine. Any assets held in Plan Accounts remain
subject to claims of the Employer’s general creditors and no Participant’s or
Beneficiary’s claim to Plan assets has any priority over any general unsecured
creditor of the Employer.
     (A) Restriction on Trust Assets. If an Employer establishes, directly or
indirectly, the Trust (or any other arrangement Applicable Guidance may
describe), the Trust and the Trust assets must be and must remain located within
the United States, except with respect to a Participant who performs outside the
United States substantially all services giving rise to the Deferred
Compensation. The Trust may not contain any provision limiting the Trust assets
to the payment of Plan benefits upon a Change in the Employer’s Financial
Health, even if the assets remain subject to claims of the Employer’s general
creditors. For this purpose, the Employer, upon a Change in the Employer’s
Financial Health, may not transfer Deferred Compensation to the Trust. Any Trust
the Employer establishes under this Plan shall be further subject to Applicable
Guidance, compliance with which is necessary to avoid the transfer of assets to
the Trust being treated as a transfer of property under Code § 83.
     (B) Transitional Relief for Grace Period Assets. As to any Grace Period
Assets that otherwise would violate Section 5.01(A) and Code §409(A)(b), not
later than December 31, 2007, or such other date as Applicable Guidance may
specify, the Plan or the Employer will eliminate Grace Period Assets or
otherwise cause such assets to not violate Code §409A(b) by: (i) making payment
of Deferred Compensation in accordance with the Plan terms; (ii) making payment
of Deferred Compensation upon the Employer’s termination of the Plan under
Section 6.03(b); (iii) dissolving the Trust in accordance with the Trust terms;
(iv) desegregating the Grace Period Assets such that they no longer are
associated with the payment of Deferred Compensation; or (v) taking such other
action to come into conformity with Code §409A(b) and Applicable Guidance issued
before December 31, 2007, as Applicable guidance may specify. Under clause

16



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
(iv), even if the Employer takes no other prior action, the Grace Period Assets
as of December 31, 2007, are by this provision desegregated and no longer are
associated with the payment of Deferred Compensation. Under clauses (i) and
(ii), if payment consists of both Grace Period Assets and other assets, the
payment is treated for purposes of this Section 5.01(B) as consisting first of
Grace Period Assets.
          (1) Grace Period Assets. For purposes of this Section 5.01(B), Grace
Period Assets means assets which on or before March 21, 2006, were set aside,
transferred or restricted under Code §§409(A)(b)(1) or 409A(b)(2) so as to
become subject to income inclusion under such Code sections. Grace Period Assets
includes actual Earnings on the Grace Period Assets (whether held in the Trust
or otherwise), including such Earnings credited after March 21, 2006. The
Employer will determine Grace Period Assets in accordance with Notice 2006-33
and other Applicable Guidance.
     5.02 Actual or Notional Earnings. If the Employer establishes the Trust
under Section 5.01, the Trust earnings provisions apply to all Plan
contributions and constitute Earnings for purposes of the Plan. If the Employer
does not establish the Trust, the Employer will elect in its Adoption Agreement
whether the Plan periodically will credit actual or notional Plan contributions
with a determinable amount of notional Earnings (at a specified fixed or
floating interest rate or other specified index) or will credit or charge each
Participant’s Account with net investment earnings, gain and loss actually
incurred by the Account. If the Account is credited and charged with actual
Earnings, the Employer will specify in the Adoption Agreement whether the
Employer, the Trustee (subject to the Trust terms) or the Participant has the
right to direct the investment of the Participant’s Account and also may specify
any limitations on the Participant’s right of investment direction. If the
Adoption Agreement provides for Employer investment direction, the Employer may
make any investment of Plan assets it deems reasonable or appropriate. If the
Adoption Agreement provides for Participant investment direction, this right is
limited strictly to investment direction and the Participant will not be
entitled to the distribution of any Account asset except as the Plan otherwise
permits. Except as otherwise provided in the Plan or Trust, all Plan assets,
including all incidents of ownership thereto, at all times will be the sole
property of the Employer.
VI. MISCELLANEOUS
     6.01 No Assignment. No Participant or Beneficiary has the right to
anticipate, alienate, assign, pledge, encumber, sell, transfer, mortgage or
otherwise in any manner convey in advance of actual receipt, the Participant’s
Account. Prior to actual payment, a Participant’s Account is not subject to the
debts, judgments or other obligations of the Participant or Beneficiary and is
not subject to attachment, seizure, garnishment or other process applicable to
the Participant or Beneficiary.
     6.02 Not Employment Contract. This Plan is not a contract for employment
between the Employer and any Employee who is a Participant. This Plan does not
entitle any Participant to continued employment with the Employer, and benefits
under the Plan are limited to payment of a Participant’s Vested Accrued Benefit
in accordance with the terms of the Plan.
     6.03 Amendment and Termination.
     (A) Amendment. The Employer reserves the right to amend the Plan at any
time to comply with Code §409A, Notice 2005-1, Prop. Treas. Reg. §1.409A and
other Applicable Guidance or for any other purpose, provided that such amendment
will not result in taxation to any Participant under Code §409A. Except as the
Plan and Applicable Guidance otherwise may require, the Employer may make any
such amendments effective immediately.
     (B) Termination. The Employer may terminate, but is not required to
terminate, the Plan and distribute Plan Accounts under the following
circumstances:
          (1) Dissolution/Bankruptcy. The Employer may terminate the Plan within
12 months following a dissolution of a corporate Employer taxable under Code
§331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Deferred Compensation is paid to the Participants and is
included in the Participants’ gross income in the latest calendar year: (i) in
which the plan termination occurs; (ii) in which the amounts no longer are
subject to a Substantial Risk of Forfeiture; or (iii) in which the payment is
administratively practicable.

17



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
          (2) Change in Control. The Employer may terminate the Plan within the
30 days preceding or the 12 months following a Change in Control provided the
Employer distributes all Plan Accounts (and must distribute the accounts under
any substantially similar Employer plan which plan the Employer also must
terminate) within 12 months following the Plan termination.
          (3) Other. The Employer may terminate the Plan for any other reason in
the Employer’s discretion provided that: (i) the Employer also terminates all
Aggregated Plans in which any Participant also is a participant; (ii) the Plan
makes no payments in the 12 months following the Plan termination date other
than payments the Plan would have made irrespective of Plan termination;
(iii) the Plan makes all payments within 24 months following the Plan
termination date; and (iv) the Employer within 5 years following the Plan
termination date does not adopt a new plan covering any Participant that would
be an Aggregated Plan.
          (4) Applicable Guidance. The Employer may terminate the Plan under
such other circumstances as Applicable Guidance may permit.
     (C) Effect on Vesting. Any Plan amendment or termination will not reduce
the Vested Accrued Benefit held in any Participant Account at the date of the
amendment or termination and also may not accelerate vesting except as may be
permitted without subjecting any Participant to taxation under Code §409A.
     (D) Cessation of Future Contributions. The Employer in its Adoption
Agreement may elect at any time to amend the Plan to cease future Elective
Deferrals, Nonelective Contributions or Matching Contributions as of a specified
date. In such event, the Plan remains in effect (except those provisions
permitting the frozen contribution type) until all Accounts are paid in
accordance with the Plan terms, or, if earlier, upon the Employer’s termination
of the Plan.
     6.04 Severability. If the Employer or any proper authority determines any
provision of the Plan will cause taxation under Code §409A or is otherwise
invalid, the remaining portions of the Plan will continue in effect and will be
interpreted consistent with the elimination of the invalid provision.
     6.05 Notice and Elections. Any notice given or election made under the Plan
must be in writing and must be delivered or mailed by certified mail, to the
Employer or to the Participant or Beneficiary as appropriate. The Employer will
prescribe the form of any Plan notice or election to be given to or made by
Participants. Any notice or election will be deemed given or made as of the date
of delivery, or if given or made by certified mail, as of 3 business days after
mailing.
     6.06 Administration. The Employer will administer and interpret the Plan,
including making a determination of the Vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and will perform such
other acts as the Employer reasonably may request. The Employer may cause the
Plan to forfeit any or all of a Participant’s Vested Accrued Benefit, if the
Participant fails to cooperate reasonably with the Employer in the
administration of the Participant’s Plan Account, provided that this provision
does not apply to a bona fide dispute under Section 4.06(D). The Employer may
retain agents to assist in the administration of the Plan and may delegate to
agents such duties as it sees fit. The decision of the Employer or its designee
concerning the administration of the Plan is final and is binding upon all
persons having any interest in the Plan. The Employer will indemnify, defend and
hold harmless any Employee designated by the Employer to assist in the
administration of the Plan from any and all loss, damage, claims, expense or
liability with respect to this Plan (collectively, “claims”) except claims
arising from the intentional acts or gross negligence of the Employee.
     6.07 Account Statements. The Employer from time to time will provide each
Participant with a statement of the Participant’s Vested Accrued Benefit as of
the most recent Valuation Date. The Employer also will provide Account
statements to any Beneficiary of a deceased Participant with a Vested Accrued
Benefit remaining in the Plan.
     6.08 Accounting. The Employer will maintain for each Participant as is
necessary for proper administration of the Plan, an Elective Deferral Account, a
Matching Contribution Account, a Nonelective

18



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
Contribution Account, and separate sub-accounts reflecting 409A Amounts and
Grandfathered Amounts in accordance with Section 7.03.
     6.09 Costs and Expenses. Except for investment charges, which will be borne
by the Account to which they pertain, the Employer will pay the costs, expenses
and fees associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Employer will pay costs, expenses or fees
charged by or incurred by the Trustee only as provided in the Trust or other
agreement between the Employer and the Trustee.
     6.10 Reporting. The Employer will report Deferred Compensation for Employee
Participants on Form W-2 for and on Form 1099-MISC for Contractor Participants
in accordance with Notice 2005-1 and Applicable Guidance.
     6.11 ERISA Claims Procedure. If this Plan is established as a “top-hat
plan” within the meaning of DOL Reg. §2520.104-23, the following claims
procedure under DOL Reg. §2560.503-1 applies. For purposes of the Plan’s claims
procedure under this Section 6.11, the “Plan Administrator” means the Employer.
A Participant or Beneficiary may file with the Plan Administrator a written
claim for benefits, if the Participant or Beneficiary disputes the Plan
Administrator’s determination regarding the Participant’s or Beneficiary’s Plan
benefit. However, the Plan Administrator will cause the Plan to pay only such
benefits as the Plan Administrator in its discretion determines a Participant or
Beneficiary is entitled to receive. The Plan Administrator under this
Section 6.11 will provide a separate written document to affected Participants
and Beneficiaries which explains the Plan’s claims procedure and which by this
reference is incorporated into the Plan. If the Plan Administrator makes a final
written determination denying a Participant’s or Beneficiary’s claim, the
Participant or Beneficiary must file an action with respect to the denied claim
within 180 days following the date of the Plan Administrator’s final
determination.
VII. 2005 AND 2006 TRANSITION RULES AND PROVISIONS APPLICABLE
IF PLAN WAS EFFECTIVE BEFORE 2005
     7.01 409A Amounts. The terms of this Plan control as to any 409A Amount.
     7.02 Grandfathered Amounts. A Grandfathered Amount remains subject to the
terms of the Plan as in effect before January 1, 2005, unless the Employer makes
a material modification to the Plan under Section 7.04. Notwithstanding the
preceding sentence, the restrictions of Section 5.01(A) and the transition
relief of Section 5.01(B) as to Grace Period Assets apply to Grandfathered
Amounts.
     7.03 Separate Accounting/Earnings. The Employer will account separately for
409A Amounts and for Grandfathered Amounts within each Participant’s Account.
The Employer also will account separately for Earnings on the 409A Amounts and
Earnings on the Grandfathered Amounts. Post-2004 Earnings on Grandfathered
Amounts are included in the Grandfathered Amount.
     7.04 Material Modification. The Employer makes a material modification to
the Plan if at any time the Employer amends the Plan or exercises discretion
under the Plan to enhance materially a benefit or right existing as of
October 3, 2004, or to add a new material benefit or right not existing as of
October 3, 2004, and such actions affect amounts which otherwise would be
Grandfathered Amounts. The Employer’s adoption of this Plan as a new plan or
grant of an additional benefit under an existing Plan after October 3, 2004, and
before January 1, 2005, is a material modification unless: (i) the adoption or
grant is consistent with the Employer’s historical compensation practices; and
(ii) the Plan treats such additional Deferred Compensation as a 409A Amount. The
Employer’s amendment of the Plan to permit Participants with the option to
terminate participation in the Plan is a material modification.
     (A) Not a Material Modification. A material modification does not include:
(i) the Employer’s amendment of the Plan to comply with Code §409A (except to
add one or more provisions permitted by Code §409A that the Plan did not include
as of October 3, 2004, and which would enhance materially an existing benefit or
add a new material benefit); (ii) the Employer’s amendment of the Plan to reduce
or eliminate any benefit existing as of October 3, 2004; (iii) the Employer’s
exercise of Plan discretion existing as of October 3, 2004, over the time and
manner of payment (except for the right to accelerate vesting to a date on or
before

19



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
December 31, 2004, or otherwise to enhance materially an existing benefit or
right or to add a new material benefit or right); (iv) the Employer’s amendment
of the Plan to change the application of Earnings to a Participant’s Account as
permitted under Prop. Treas. Reg. §1.409A-6(a)(4)(iv); (v) the Employer’s
establishment of a trust or the making of Plan contributions to a trust or other
arrangement from which the Plan will pay benefits provided that the contribution
to the trust or other arrangement does not cause an amount to be included in the
Participant’s gross income; (v) the Participant’s exercise of any right existing
as of October 3, 2004 (except to enhance an existing benefit or to add a new
benefit); (vi) the Employer’s amendment of the Plan to cease future Elective
Deferrals and Employer Contributions; or (vii) the Employer’s termination of the
Plan in accordance with Section 6.03. An amendment to the Plan which otherwise
would constitute a material modification is not treated as a material
modification provided the Employer rescinds the amendment before any Participant
exercises any right granted under the amendment and in any event not later than
the end of the calendar year in which the Employer made the amendment.
     (B) Aggregation. In applying this Section 7.04, “Plan” means under
Section 1.37 and the Aggregated Plans provisions under Section 1.04 do not
apply.
     7.05 2005 and 2006 Operational Rules. The following provisions apply to the
Plan during the 2005 and 2006 Taxable Years.
     (A) Good Faith. As to 409A Amounts, the Employer will operate the Plan
during the 2005 and 2006 Taxable Years in good faith compliance in accordance
with: (i) Notice 2005-1; (ii) Code §409A; and (iii) any Applicable Guidance as
of the effective date thereof. The Employer also may operate the Plan consistent
with the Prop. Treas. Reg. §1.409A before such regulations become effective and
may apply such regulations to the extent that they are inconsistent with Notice
2005-1. Although the Employer intends this Plan document to comply with the
provisions of Notice 2005-1 and of Prop. Treas. Reg. §1.409A, the Employer will
not apply any Plan provision which is inconsistent therewith and, by
December 31, 2006, will amend any such provision to comply with Applicable
Guidance. The Employer and the Participants may not exercise discretion under
the Plan in a manner that would violate Code §409A.
     (B) New Payment Elections. A Participant, on or before December 31, 2006,
may make a new payment election as to any previously deferred 409A Amount. Any
such election must be a permissible election under Section 4.03(A), but an
election under this Section 7.05(B) is not treated as a change in the timing or
form of distribution and need not comply with Section 4.03(B) as it applies to
such changes. In addition, during 2006, a Participant may not make a new payment
election under this Section 7.05(B) which: (i) would result in the Participant
not receiving any payment which the Plan otherwise would make in 2006; or
(ii) would accelerate to 2006 any payment the Plan would otherwise make after
2006.
     (C) Payments Linked to Qualified Plans. Notwithstanding Article IV, the
Plan will honor any Participant election as to the timing or form of payment of
Deferred Compensation that is a 409A Amount provided: (i) such election is
controlled by the Participant’s distribution election under any Code §401(a)
qualified plan; (ii) the election is permitted under the Plan terms as in effect
on October 3, 2004; and (iii) the distribution is made or is commenced on or
after January 1, 2005, and no later than December 31, 2006.
     (D) 2005 Deferral Election by March 15, 2005. Notwithstanding Section 2.03,
if the Plan was in existence on or before December 31, 2004 (as described in
Notice 2005-1, Q/A 21), a Participant may make an Elective Deferral election as
to 409A amounts earned for service to the Employer through December 31, 2005. A
Participant must make an election under this Section 7.05(D) no later than
March 15, 2005, and in accordance with the Plan terms as in effect on or before
December 31, 2005. The election applies only as to amounts not paid or payable
to the Participant at the time of the election. Any amounts subject to this
election otherwise are 409A Amounts. This Section applies only to the 2005
Taxable Year.
     (E) Certain Severance Plans. If the Plan provides severance pay benefits
and either: (i) is collectively bargained; or (ii) does not cover any key
employees within the meaning of Code §416(i), the Plan provisions governing 409A
Amounts are effective as to the severance benefits for Taxable Years commencing
in 2006. For 2005, the severance benefit provisions of the Plan remain subject
to prior Plan terms. For purposes of this Section 7.05(E), a severance pay
benefit means as described in Notice 2005-1, Q/A 19(d).

20



--------------------------------------------------------------------------------



 



Nonqualified Deferred Compensation Prototype Plan
     (F) Cancellation of Election/Participation. A Participant as to 409A
Amounts, on or before December 31, 2005, may elect to terminate participation in
the Plan or to cancel (or reduce the amount of) any or all existing Elective
Deferral elections and Employer Contributions. The Employer as to 409A Amounts,
on or before December 31, 2005, also may terminate any Participant’s
participation in the Plan or may cancel any Participant’s Elective Deferral
election or Employer Contribution. The Plan will distribute to an affected
Participant all 409A Amounts subject to an election under this Section 7.05(F)
and the Participant will include such amounts in income, in the 2005 Taxable
Year, or if later, in the Taxable Year in which such amounts are Vested.
     7.06 Incorporation of Applicable Guidance. In the event of Applicable
Guidance that is contrary to any Plan provision, the Employer, as of the
effective date of the Applicable Guidance, will operate the Plan in conformance
therewith and will disregard any inconsistent Plan provision. Any such
Applicable Guidance is deemed to be incorporated by reference into the Plan and
to supersede any contrary Plan provision during any period in which the Employer
is permitted to comply operationally with the Applicable Guidance and before a
formal Plan amendment is required.
*   *   *    *    *   *    *    *   *   *   *   *    *    *    *

21